Citation Nr: 1002412	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  09-01 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral ankle condition.

2.  Entitlement to an evaluation in excess of 50 percent for 
posttraumatic stress disorder (PTSD).

3. Entitlement to an evaluation in excess of 10 percent for 
status post left anterior leg, above and below the knee, 
shrapnel wounds.

4.  Entitlement to service connection for a back disorder.

5.  Entitlement to service connection for a left knee 
disorder.

6.  Entitlement to service connection for a right knee 
disorder.

7.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service connected 
disabilities.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, MP


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to 
April 1970.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which continued the disabling ratings 
for PTSD and shrapnel wounds of the left leg and denied 
entitlement to service connection for a herniated disc and 
partial, right foot drop.  

While the Veteran initially disagreed with the denial for 
partial, right foot drop, he subsequently withdrew his appeal 
in October 2008.  As such, the matter is no longer in 
appellate status.

The Veteran also appealed the March 2009 rating decision, 
which denied entitlement to service connection for 
degenerative changes of the right and left knees.  The same 
decision also determined that new and material evidence had 
not been submitted to reopen the claim for a bilateral ankle 
condition.

The claims have been merged on appeal.  The issues have been 
recharacterized as they appear on the cover page of the 
instant decision. 

The Veteran presented testimony before the Board in October 
2009.  The transcript has been associated with the claims 
folder.

For the reasons stated below, the Board finds that new and 
material evidence has been received to reopen the claim for 
service connection for a bilateral ankle condition, but that 
additional development is necessary regarding the underlying 
service connection claim.  Additionally, the claims for 
higher evaluations for PTSD and shrapnel wounds of the left 
leg, service connection for back and bilateral knee 
conditions, and TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A September 2002 rating decision previously denied 
service connection for a bilateral ankle condition, finding 
no current disability; the Veteran did not appeal the 
decision and it became final.    

2.  Evidence submitted since the September 2002 rating 
decision was not previously submitted to agency decision 
makers, it is not cumulative and redundant and, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact of current disability that is necessary 
to substantiate the claim and raises a reasonable possibility 
of substantiating the claim for service connection for a 
bilateral ankle condition.  






CONCLUSIONS OF LAW

1.  The September 2002 rating decision, which denied service 
connection for a bilateral ankle condition is final.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156, 20.302, 20.1103 (2009).

2.  The evidence received since the final September 2002 
rating determination is new and material with regard to the 
Veteran's claim for service connection for a bilateral ankle 
condition, and thus, the claim is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 
20.1103 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran seeks to reopen the claim for service connection 
for a bilateral ankle condition that was last denied by the 
RO in a September 2002 rating decision.  The Veteran did not 
appeal the decision and it became final as to this issue.  
38 C.F.R. §§ 20.302(a), 20.1103.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency decision 
makers; which relates, either by itself or when considered 
with previous evidence of record, to an unestablished fact 
necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis.  See Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  For purposes of reopening a 
claim, the credibility of newly submitted evidence is 
generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992) (in determining whether evidence is new and 
material, "credibility" of newly presented evidence is to 
be presumed unless evidence is inherently incredible or 
beyond competence of witness).

The record indicates that, in its September 2002 rating 
decision, the RO denied service connection for a bilateral 
ankle condition on the basis that there was no evidence of a 
current disability.  The RO additionally noted there was no 
evidence of a bilateral ankle disability in service.

Of record at the time of the September 2002 rating decision 
were service treatment records from the Veteran's period of 
active military service, which were negative for treatment or 
diagnoses of a bilateral ankle disorder.   Post-service, 
reports of VA examination dated in December 1974, July 1978, 
November 1983, June 2002, and August 2002  were devoid of the 
claimed disorder, as were VA outpatient treatment records 
dated in 1983, 1989, and between 2000 and 2002.

Evidence submitted subsequent to the September 2002 rating 
decision includes some VA outpatient treatment records dated 
between 2003 and 2009.  They contain evidence of swelling, 
pain, and gout in the ankles.  Additionally, the Veteran 
testified before the RO in December 2008 and the Board in 
October 2009.  He indicated that he fell from a tower while 
serving in Vietnam, whereby he sustained injury to his 
ankles.  

As noted previously, the September 2002 rating decision 
primarily denied service connection on the basis that the 
Veteran did not have a current disability of the bilateral 
ankles.  The "new" records contain diagnoses of pain, 
swelling, and gout of the ankles.  Thus, the evidence is 
"material" when considered with the previous evidence of 
record.  They relate to an unestablished fact necessary to 
substantiate the Veteran's claim - a current disability - and 
raise a reasonable possibility of substantiating the claim.  
Therefore, the Veteran's claim for service connection for a 
bilateral ankle condition is reopened.  See 38 C.F.R. 
§ 3.156(a).  

II.  Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2009).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

Further, the United States Court of Appeals for Veteran's 
Claims (Court) issued a decision in Kent v. Nicholson, 20 
Vet. App. 1 (2006).  In that decision, the Court held that VA 
must notify a claimant of the evidence and information that 
is necessary to reopen the claim, and must notify the 
claimant of the evidence and information that is necessary to 
establish his entitlement to service connection.  In that 
regard, the Court noted that VA's obligation to provide a 
claimant with notice of what constitutes new and material 
evidence to reopen a service-connection claim may be affected 
by the evidence that was of record at the time that the prior 
claim was finally denied.  

The Court further stated that the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.

In light of the Board's favorable finding in this decision 
that new and material evidence has been received to reopen 
service connection for a bilateral ankle condition, and the 
finding that remand for additional development of the claim 
on the merits is required, the Board finds that further 
discussion of VCAA compliance as to this issue is not 
warranted at this time.  


ORDER

New and material evidence having been received, service 
connection for a bilateral ankle condition is reopened; the 
appeal is granted to this extent only.


REMAND

Reopening the claim for service connection for a bilateral 
ankle condition does not end the Board's inquiry.  Additional 
development is necessary prior to a final adjudication of the 
merits of the Veteran's reopened service connection claim. 
Further appellate consideration will also be deferred on the 
claims for higher evaluations for PTSD and shrapnel wounds of 
the left leg, service connection for back and bilateral knee 
conditions, and TDIU.  These claims are remanded for action 
as described below.

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  
The  Court in Dingess/Hartman, supra, found that the VCAA 
notice requirements applied to all elements of a claim.  The 
revised VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159.  

These claims must be remanded for potentially outstanding 
service treatment records.  During the October 2009 Board 
hearing, the Veteran testified that he fell from a tower 
landing early in 1970 while in Vietnam and sustained injury 
to his back, knees, and ankles.  BVA Transcript at 6.   He 
further testified that he was hospitalized for a couple of 
weeks.  BVA Transcript at 7.  Service personnel records 
contained in the claims folder do show the Veteran was a 
sentinel in a guard tower in December 1969. 

The Veteran's representative argued that VA failed in its 
duty to assist as there was no request for morning reports or 
after action reports to determine whether the Veteran was 
listed as injured.  The Board notes at this juncture, that a 
review of the service treatment records does not contain the 
alleged records of hospitalization.  Further, though service 
connection is already in place, they do not even contain the 
hospitalization reports for the shrapnel wounds received to 
the left leg and for which the Purple Heart was awarded.  The 
claims file does not show that a request for morning reports 
and/or casualty reports was made.  In light of the Veteran's 
combat status, such inquires must be undertaken upon Remand.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.159.
 
These claims must also be remanded for outstanding VA 
treatment records.  In a July 2007 VA Form 21-4142, 
Authorization and Consent to Release Information to VA, the 
Veteran indicated that he sought treatment for his legs from 
West Haven VA Medical Center (VAMC) and for stress, shrapnel 
wounds, gout, his knees, and a psychological condition from 
Newington VAMC from approximately June 1972 to the present.  
The claims folder only contains VA outpatient treatment 
records dated in 1983, 1989, 2000 to 2009.  

Additionally, in the August 2007 VA PTSD examination, the 
examiner noted the Veteran had ongoing mental health 
treatment "over the last several years."  A review of the 
record reveals that while there are some records dated 
between 2005 and 2009, they are sporadic as to mental health 
records, especially in 2005 and 2006, when the Veteran would 
have been involved in ongoing treatment.  Such VA outpatient 
and mental health treatment records must be obtained upon 
Remand.  38 C.F.R. § 3.159(c)(2).

It would also appear that there are outstanding records 
pertaining to the residuals of shrapnel wounds of the left 
leg and the back.  During the October 2009 Board hearing, the 
Veteran indicated that he was undergoing physical therapy for 
his left leg.  BVA Transcript at 15.  It is not clear whether 
this therapy was conducted at a VA medical facility or 
private treatment center.  VA outpatient treatment records 
note the Veteran had back surgery in 1979.  These surgical 
reports are not of record.  Such clarification must be sought 
upon Remand, as well as obtaining any outstanding records of 
such therapy and surgery.  38 C.F.R. § 3.159(c)(1), (2).

The claims must also be remanded for VA examinations.  With 
regard to the claim for a higher evaluation for residuals of 
shrapnel wounds of the left leg, the Veteran testified before 
the Board that his symptomatology has progressively worsened 
in the course of the appeal.  Specifically, the Veteran has 
testified that his left leg has grown "weaker and weaker."  
See BVA Transcript at 5-6.

The Board can not ascertain to what extent the disability has 
increased in severity, if at all, without a new VA 
examination.  The Board is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

Further, where there is evidence of a material change in the 
Veteran's condition or as in the instant case, when the 
Veteran asserts that the service-connected disability in 
question has undergone an increase in severity since the time 
of his last VA examination in 2007, the prior VA examination 
report may be inadequate for rating purposes and a new VA 
examination is required.  38 C.F.R. § 3.327(a); See Snuffer 
v. Gober, 10 Vet. App. 400, 402-03 (1997).  

With regard to the claim for PTSD, a new VA examination is 
also necessary to determine the current severity of the 
claimed disorder.  While the Veteran testified that he 
suffers from avoidance behaviors, irritability, and low 
stress tolerance all of which interfere with his ability to 
maintain substantial gainful employment, a May 2009 VA 
outpatient treatment record noted the Veteran had a negative 
PTSD screen.  The provider also indicated the Veteran denied 
nightmares, avoidance behavior, being easily startled, and 
detachment from others.  In light of the missing outpatient 
treatment records and the conflict in the record as to the 
current severity of the service connected PTSD, such VA 
examination is necessary.  38 C.F.R. §§  3.159, 4.1.

The Board notes that the Veteran has claimed entitlement to 
TDIU due to his service-connected disabilities; thus, the 
resolution of the Veteran's PTSD and left leg claims, as well 
as the claims for back, knee, and ankle disorders, will 
impact his TDIU claim.  As such, the TDIU claim is 
inextricably intertwined with these issues.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991) (when a determination on 
one issue could have a significant impact on the outcome of 
another issue, such issues are considered inextricably 
intertwined and VA is required to decide those issues 
together); see also Ephraim v. Brown,  5 Vet. App. 549, 550 
(1993) (inextricably intertwined claims should be remanded 
together).

Finally, the Board notes that additional VA outpatient 
treatment records were associated with the claims folder 
after the  December 2008 statement of the case (SOC) was 
issued.  As these records are pertinent to the claims for 
higher evaluations for PTSD and shrapnel wounds of the left 
leg, as well as the claim for TDIU, remand is necessary for 
preparation of a supplemental statement of the case.  
38 C.F.R. § 19.31.

Ongoing VA medical records pertinent to the issues should 
also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Upon Remand, the RO should ensure that all due process 
requirements are met, to include affording the Veteran any 
additional VA examinations.  The RO should also give the 
Veteran another opportunity to present information and/or 
evidence pertinent to the claims on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notice obligations 
have been satisfied in accordance with 
the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002) and any 
other applicable legal precedent, by 
issuing a VCAA notice letter.  Such 
notice should apprise the Veteran of the 
evidence and information necessary to 
substantiate his de novo claim of 
entitlement to service connection for a 
bilateral ankle condition, and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).   

2.  The RO should contact the Veteran and 
request the specific dates of treatment 
in service (within 90 days) for injury to 
his ankles, knees, and back.  Thereafter, 
the RO must (1) obtain any outstanding 
reports of hospitalization during service 
and (2) request morning reports, after 
action reports, or casualty reports from 
the appropriate record depository.  All 
requests for records and their responses 
must be clearly delineated in the claims 
folder.

3. The RO should contact the Veteran and 
request that he identify all healthcare 
providers who have treated him for his 
knees, ankles, and back since his 
discharge from service.  The RO should 
additionally request the Veteran provide 
information as to the location of the 
facility where he received physical 
therapy for the left leg, as well as the 
dates of treatment.  The RO should 
request that the Veteran complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence relating to such treatment.  The 
RO should attempt to obtain copies of all 
pertinent records outstanding.  All 
identified private treatment records 
should be requested directly from the 
healthcare providers.  At least one 
follow-up request should be made if there 
is no response to the initial request for 
records.   

Specifically, the RO should seek to 
obtain the following treatment records of 
the Veteran: (a) the West Haven VAMC 
dated from 1972 to the present; (b) the 
Newington VAMC dated from 1972 to the 
present; (c) mental health treatment 
records from West Haven and/or Newington 
VAMC dated from 2005 to the present; (d) 
any physical therapy records pertaining 
to the left leg; (e) the 1979 surgical 
reports pertaining to the back and (f) 
any ongoing VA treatment records.  All 
information that is not duplicative of 
evidence already received should be 
associated with the claims file.  All 
requests for records and their responses 
should be clearly delineated in the 
claims folder.  

4.  Once the development above has been 
completed, the Veteran should undergo an 
appropriate VA examination to determine 
the current nature and severity of the 
service connected status post left 
anterior leg, above and below the knee, 
shrapnel wounds.   All indicated tests 
and studies should be performed, and all 
clinical findings should be reported in 
detail.  It is essential that the claims 
file be provided to the examiner for 
review in conjunction with the 
examination, together with a copy of this 
remand.  The examination report is to 
reflect whether such a review of the 
claims file was made. The examiner should 
also comment on the impact that the 
Veteran's shrapnel wounds have on his 
ability to obtain and maintain gainful 
employment.  Adequate reasons and bases 
for any opinion rendered must be 
provided.

5.  Once the development above has been 
completed, the Veteran should undergo an 
appropriate VA examination to determine 
the current nature and severity of the 
service connected PTSD.   All indicated 
tests and studies should be performed, 
and all clinical findings should be 
reported in detail.  It is essential that 
the claims file be provided to the 
examiner for review in conjunction with 
the examination, together with a copy of 
this remand.  The examiner should 
indicate that the claims folder was 
reviewed.  Following review of the claims 
file and examination of the Veteran, the 
examiner should offer an opinion 
regarding the degree of functional 
impairment caused by PTSD, as opposed to 
any other psychiatric disorders found.   
The examiner should include a Global 
Assessment of Functioning score for the 
PTSD alone, if possible.  The examiner 
should also comment on the impact that 
the Veteran's PTSD has on his ability to 
obtain and maintain gainful employment.  
All pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.

6.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his  claim.  38 C.F.R. 
§ 3.655. 

7.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefits sought on appeal 
remain denied, the Veteran and 
representative, should be furnished a 
supplemental statement of the case 
(SSOC).  In the case of the claims for 
TDIU and higher evaluations for PTSD and 
shrapnel wounds of the left leg, the SSOC 
must consider all the evidence added to 
the claims file since the December 2008 
SOC was issued.  As for the service 
connection claims, the RO must consider 
the evidence added to the claims file 
since the June 2009 SOC was issued.   
Adjudication of the claims for higher 
evaluations for PTSD and shrapnel wounds 
of the left leg should include specific 
consideration of whether a "staged 
rating" (assignment of different ratings 
for distinct periods of time, based on 
the facts found) is appropriate.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The 
Veteran should be afforded an appropriate 
time period for response before the 
claims file is returned to the Board for 
further appellate consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.  VA will notify the Veteran if further 
action is required on his part.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


